Citation Nr: 0825688	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  00-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and March 2003 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.  The issues 
before the Board today were remanded in November 2004 for 
further evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran's hypertension manifested during 
service, manifested within one year of service, was otherwise 
related to his military service, or was caused or aggravated 
by his service-connected type II diabetes mellitus.

2.  Hepatitis C did not manifest during the veteran's active 
duty service, nor is the veteran's current hepatitis C 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in or been aggravated by such service or be 
proximately due to or the result of service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

2.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A December 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in December 2004 and August 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the December 2004 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein.  This 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2006 letter provided this notice to the 
veteran.  

The Board notes that the December 2004 and August 2006 
letters were sent to the veteran after the January 2000 
rating decision.  However, to the extent that the notice was 
not given prior to the initial adjudication of the claim in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notice provided to the veteran in 
these letters fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and a 
February 2008 supplemental statement of the case was provided 
to the veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records.  Records pertaining to the veteran's disability 
benefits claim with the Social Security Administration (SSA) 
are of record, including private treatment records from Drs. 
Farrell and Taylor.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the veteran 
was afforded multiple VA examinations with respect to all of 
the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

I. Hypertension

The veteran claims that he is entitled to service connection 
for hypertension, to include as due to service-connected type 
II diabetes mellitus.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against this claim and the appeal as to this 
issue will be denied.

A. Direct Service Connection

Initially, the Board observes that the veteran's service 
treatment records, including a November 1967 separation 
examination, are negative for any complaints or findings of 
hypertension.  Such evidence, while not fatal to the 
veteran's claim, certainly weighs against his assertion that 
this disability began during service.  

Following service separation, the first medical evidence of 
record of problems related to hypertension is a July 1994 VA 
inpatient treatment record showing that the veteran reported 
a history of hypertension.  See VA Progress Note dated July 
30, 1994.  It was noted that the veteran's wife brought the 
veteran's anti-hypertension medication to the hospital later 
that afternoon; he was taking ten milligrams of Altace.  The 
August 2004 hospital summary shows a final diagnosis of 
hypertension.  

Neither the July 1994 VA treatment record nor the August 1994 
hospital summary identify how long the veteran has had 
hypertension.  A review of the remaining medical evidence, 
including VA examination reports, does not aid in resolving 
this issue.  In this regard, the record contains an April 
2004 VA renal consultation note indicating that the veteran 
was first told he had hypertension while in the military and 
that he has been treated on and off for the past thirty 
years.  Alternatively, the veteran reported being diagnosed 
with hypertension in August 1994 at the June 2003 VA 
examination.  Similarly, he reported a ten to twelve year 
history of hypertension at a September 2006 VA examination.  
Finally, the veteran indicated at the October 2007 VA 
examination that his hypertension was diagnosed at the same 
time as his type II diabetes mellitus.  

The record lacks any medical evidence prior to January 1994.  
Therefore, the Board cannot state with any certainty when the 
veteran's hypertension was first diagnosed.  However, it 
finds the veteran's statements at an April 2004 VA renal 
consultation that his hypertension began during service to be 
neither competent nor credible evidence of a diagnosis.  In 
this regard, the veteran, as a layperson, is not competent to 
provide evidence regarding a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, lay statements 
as to what a military physician may have told the veteran 
during service cannot be accepted as competent medical 
evidence establishing a diagnosis during service.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the veteran's 
account of what health care providers purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence).  See also 38 C.F.R. 
§ 3.159(a)(1).  

As to the credibility of such statement, the Board finds the 
absence of any contemporaneous evidence in his service 
treatment records and his numerous statements throughout this 
appeal that hypertension first began sometime during the 
1990s weighs heavily against any finding that hypertension 
began during service or shortly thereafter.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  

Under the circumstances, therefore, the Board finds that the 
earliest competent evidence of hypertension is the July 1994 
VA treatment record noting a history of hypertension.  As 
this is more than one year following the veteran's separation 
from service, service connection on a presumptive basis is 
not warranted.  See U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007) (certain chronic 
disabilities, such as hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service).  

In addition to not warranting presumptive service connection, 
the more than thirty year lapse in time between service and 
the first medical evidence of hypertension weighs against the 
veteran's claim that this disability is directly related to 
service.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, the current record lacks a definitive etiological 
opinion linking the veteran's claimed hypertension to any 
incident of military service.  Rather, a September 2006 VA 
examination report contains a medical opinion that the 
veteran's hypertension is less likely as not related to his 
military service.  This opinion was made following an 
interview and examination of the veteran, in addition to a 
review of the claims file, including all relevant medical 
records.  As such, the Board finds significant probative 
weight should be afforded to this medical opinion addressing 
the issue of etiology.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches, 
as is true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  

Thus, with consideration of the probative VA examiner's 
report, the length of time following service prior to a 
recorded diagnosis of hypertension, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hypertension on a direct basis.  

B. Secondary Service Connection

The veteran has also claimed hypertension as secondary to his 
service-connected type II diabetes mellitus.  The Board notes 
that there was a recent amendment to the regulatory 
provisions governing secondary service connection.  38 C.F.R. 
§ 3.310 (2007).  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc); 38 C.F.R. § 3.310(a) (2006).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  Although the February 2008 
supplemental statement of the case provided the veteran with 
both the new and old versions of 38 C.F.R. § 3.310, he was 
not separately notified of the change in the regulatory 
scheme.  Such error, however, is deemed nonprejudicial in the 
present case because the Board will apply the version most 
favorable to the veteran, which in the present case is the 
old version of 38 C.F.R. § 3.310.  38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2007); VAOPGCPREC 3-2000.  
See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

Medical evidence indicates that the veteran was seen by 
primary care in April 1997; the impression was "[rule out] 
[diabetes mellitus] type II."  This provisional diagnosis 
was confirmed in October 1997.  As noted above, the veteran 
was diagnosed with hypertension as early as July 1994.  See 
also VA Treatment Record dated April 22, 1997 (noting history 
of hypertension for two years).  In light of the fact that 
the veteran was diagnosed with hypertension prior to being 
diagnosed with type II diabetes mellitus, it is difficult to 
comprehend how type II diabetes mellitus caused the veteran's 
hypertension.  

Although it is clear from the medical evidence that type II 
diabetes mellitus was not the proximate cause of the 
veteran's hypertension, the veteran may still be entitled to 
service connection for aggravation of hypertension.  In order 
to warrant service connection, therefore, there must be 
competent evidence indicating that diabetes mellitus 
aggravated the veteran's current hypertension beyond the 
natural progress of that disease.  See Allen, supra.

In evaluating whether the veteran's hypertension was 
chronically worsened by his service-connected diabetes 
mellitus, the Board notes that it must rely on the competent 
medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (Board is prohibited from making conclusions based 
on its own medical judgment).  In the present case, the 
preponderance of such evidence is against finding that 
hypertension was aggravated by the veteran's service-
connected type II diabetes mellitus.  

First, although there is little discussion of the state of 
the veteran's hypertension prior to his October 1997 
diagnosis of type II diabetes mellitus, post-October 1997, 
the veteran's medical records show asymptomatic chronic 
hypertension.  See e.g., VA Treatment Record dated January 
13, 2004.  There is some indication that the veteran's 
hypertension was poorly controlled for a period of this 
appeal.  Id.  See also VA Primary Care Treatment Record dated 
August 10, 2004.  However, such records also show that the 
veteran was noncompliant with his medication at the time.  
Id.  Once the veteran became compliant with his medication, 
his hypertension control improved.  See VA Renal Consultation 
Note dated September 20, 2004.  

More significant are the September 2006 and October 2007 VA 
examination reports, including the November 2007 VA 
examination report addendum.  Both examiners, having reviewed 
the claims file, interviewing the veteran, and conducting a 
physical examination, opined that the veteran has essential 
hypertension that is "less likely than not" aggravated by 
his service-connected type II diabetes mellitus.  The October 
2007 VA examiner noted in the November 2007 addendum that his 
opinion was based on the veteran's history and examination.  
The September 2006 VA examiner indicated that the veteran's 
diabetes mellitus and hypertension were more likely separate 
pathophysiologic entities.  

The Board is sympathetic to the veteran's own claims that his 
hypertension is, at the very least, aggravated by his 
service-connected type II diabetes mellitus.  However, such 
evidence is not competent in light of the veteran's lack of 
medical expertise.  See Espiritu, supra.  Therefore, with 
consideration of the probative VA examiners' reports and the 
lack of any competent medical evidence documenting a chronic 
worsening of the veteran's hypertension as a result of his 
diabetes mellitus, the Board concludes that the preponderance 
is also against the veteran's secondary service connection 
claim.  

With regards to both theories of entitlement, the Board 
observes that consideration was given to the applicability of 
the benefit of the doubt rule.  However, as the preponderance 
of the evidence was against both theories, such rule does not 
apply and the veteran's claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Hepatitis C

The veteran contends that he contracted hepatitis C when he 
received treatment for facial burns while serving in Vietnam.  
According to the veteran he was treated with multiple 
intravenous (IV) fluids which might have included blood or 
blood products such as plasma.  

Despite an extensive search for hospitalization records, the 
only reference in the veteran's service treatment records of 
a facial burn is a January 1966 aid station clinical record.  
No mention is made of any treatment with blood or blood 
products; he was admitted for observation of his eye.  The 
veteran's remaining service treatment records, including his 
November 1967 separation examination, are silent for any 
exposure to blood or blood products; there is also no 
indication of a diagnosis of hepatitis C.  Interestingly, the 
veteran failed to report his in-service hospitalization on 
his history form at the November 1967 separation examination.  

Post-service, the first evidence of hepatitis C is an April 
1997 serology lab report.  Subsequent medical records 
continue to note the veteran's diagnosis, but fail to 
identify the etiology of his hepatitis C.  In the absence of 
corroborative evidence, the Board finds the veteran's 
statements regarding exposure to blood products alone 
insufficient evidence of an in-service injury.  Although it 
appears that he was hospitalized during service, it would be 
speculation to state that such evidence establishes the use 
of blood or blood products during service.  This is 
especially true given that there is no indication in the 
January 1966 aid station that the veteran had lost a 
significant amount of blood as a result of his facial burns.  

Despite a lack of evidence of exposure to hepatitis C through 
blood or blood products, the Board observes that the 
competent evidence demonstrates other potential risk factors 
for hepatitis C.  First, the veteran contends that his left 
ear was pierced by a fellow serviceman while stationed in 
Vietnam.  At his September 2006 VA examination, he indicated 
that his friend disinfected the needle with a match prior to 
the piercing; he did not think that the needle was used for 
multiple piercings.  Additionally, the veteran's service 
treatment records show treatment for multiple sexually 
transmitted diseases, including gonorrhea, herpes, and 
lymphogranuloma venereum, suggesting that he engaged in high-
risk sexual activity during service.  Finally, the veteran 
has an extensive post-service history of cocaine use.  
However, he adamantly denies any IV drug use or snorting; 
according to his records, he reports only smoking cocaine.  
There is also evidence of tattoos, though denied by the 
veteran.  Dr. Taylor Treatment Report dated May 10, 2000.  It 
is not clear when the veteran obtained these tattoos, but 
there were no tattoos denoted on his service examination 
reports.

It is unclear from the record whether any of the above-
discussed potential risk factors are likely etiologies for 
the veteran's current hepatitis C.  However, an August 2004 
VA gastroenterology consultation record states the veteran 
has likely had hepatitis C "longer than thirty years."  The 
Board acknowledges that "longer than thirty years" may mean 
that the veteran's hepatitis C began during service.  
However, thirty years prior to 2004 is 1974, thus leaving a 
seven year lapse in time between service separation and the 
thirty-year mark.  In the absence of a more definitive 
opinion as to the date of onset or the source of the 
veteran's infection, the Board finds this contemporaneous 
clinical record insufficient upon which to conclude that 
hepatitis C was incurred during the veteran's active military 
service.  In this regard, the Court has held that medical 
evidence which merely indicates that the particular disorder 
"may or may not" be related is too speculative in nature to 
establish the presence of said disorder or the relationship 
thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The Board once again notes that it is prohibited from making 
conclusions based on its own medical judgment and that it 
must rely upon the conclusions of trained medical personnel 
when considering evidence of diagnosis and etiology.  Colvin, 
supra; Espiritu, supra; Allday v. Brown, 7 Vet. App. 517 
(1995).  In the present case, the Board sought the opinions 
of a medical professional to aid in its determination as 
there was no competent evidence on the subject of etiology in 
the contemporaneous record.  See September 2006 VA 
Examination Report.  

The September 2006 VA examination report reflects that the 
veteran was interviewed and examined; the claims folder, 
including the veteran's service treatment records, was also 
reviewed.  The examining physician noted the lack of evidence 
of any in-service exposure to blood products, but did explain 
that there were other potential in-service risk factors.  
Nevertheless, it was the examiner's professional opinion that 
any opinion as to the etiology of the veteran's current 
hepatitis C would be speculative at best.  The Board notes 
that this opinion was echoed in a November 2007 addendum to 
an October 2007 VA examination.  

Finally, the Board observes that there is a nearly thirty 
year lapse in time between the veteran's active service and 
the first diagnosis of hepatitis C.  Such evidence weighs 
against his claim that his current hepatitis C was incurred 
during service.  See Maxson, supra; see also Forshey, supra.

The veteran's lay statements regarding a nexus between his 
current hepatitis C and service are acknowledged.  However, 
this determination is not a matter for an individual without 
medical expertise.  See Espiritu, supra.  Therefore, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent medical evidence of record, 
which fails to show that the veteran's hepatitis C is related 
to his military service.  Rather, in the present case, the 
competent medical evidence of record demonstrates that the 
onset and etiology of the veteran's hepatitis C is unknown 
and that to posit a guess would be mere speculation.  Under 
these circumstances, service connection for hepatitis C must 
be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998) (while 
an accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality).  

Thus, with consideration of the lack of competent evidence of 
in-service exposure to hepatitis C or a diagnosis of 
hepatitis C, the length of time between service and a 
recorded diagnosis, and the absence of any medical opinion 
suggesting a causal link to the veteran's service, the Board 
finds that the preponderance of the evidence is against his 
claim of service connection for hepatitis C.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus, is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


